DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 06/14/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 6, 9, 13 and 14 are amended in Applicant’s response.  Claims 1-15 remain pending.

Response to Arguments
Applicant’s arguments received on 06/14/2022 regarding the rejection of claims 1-15 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more have been fully considered but they are not persuasive.  
Applicant argues the independent claims require action by a processor and cannot be performed in the mind.  
Examiner respectfully disagrees in that a generically recited processor at a high level of generality does not mean that the claim cannot recite an abstract idea.  For example, in the TLI Communications decision (see TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)) the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry.  In support, the court pointed to another decision, Mortgage Grader, Inc. v First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) in which claims reciting a “computer system”, “interface”, “network”, and a “database” were directed to an abstract idea.  In further support, the court pointed to another decision, Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359), indicating that “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility”.  Applicant’s independent claims similarly set forth a generic implementation of ‘apply it on a computer’ and similar to the “computer system”, “interface”, “network”, and “database” elements in the Mortgage Grader decision, Applicant’s additional elements of a server device and processor (claim 1), charger (claim 6), communication device (claim 9), and non-transitory machine-readable medium (claim 14) do not mean that the claim cannot recite an abstract idea.  For Applicant’s calculating step (“calculate a change amount…”), this calculation can be done in a person’s mind or with pen and paper because a user can read and compare two numerical values that have been collected.  With respect to the acquiring or collecting of the power consumption information, this was indicated in the previous Office action as insignificant extra-solution activity.  See MPEP 2106.05(g) including the CyberSource example in which a step of obtaining information about credit card transactions using the Internet was deemed insignificant.  In that case, the primary process of analyzing and manipulating the obtained information to detect fraud was deemed the abstract idea.  In the instant case, Applicant’s acquiring of power consumption information is similarly viewed as an insignificant extra-solution activity step while Applicant’s “calculating a change amount…” is similarly viewed as an abstract idea of analyzing the obtaining or acquired information.  The details about the battery being detachably mounted on a moving body that is movable using electric power serves to confine the abstract idea to a particular technological environment or field of use which is not sufficient to demonstrate integration of the abstract idea into a practical application (see MPEP 2106.05(h)).
Applicant’s arguments received on 06/14/2022 regarding the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues regarding claim 1 on pgs. 13-14 of Applicant’s response in the Remarks section that in general Toya in view of Dong and Yu does not render obvious the “calculate a change amount…” limitation and that in particular “Yu does not disclose, teach, or suggest a battery, which is detachably mounted on a moving body that is movable using electric power, is shared by a plurality of users, and calculates a change amount of the power consumption rate between a first power consumption rate at a first timing when the battery was used by the user and a second power consumption rate at a second timing when the battery was used by the user as an improvement result in the power consumption rate for each of the plurality of users based on the power consumption rate at a plurality of timings for each of the plurality of users, wherein the second timing when the battery was used by the user is earlier in time than the first timing when the battery was used by the user. Thus, the problem solved in Yu differs from the solution disclosed and recited in the subject claim. Additionally, Yu is focused on a power consumption amount in a building to which electric power is sent from utility power and does not disclose a battery which is "attachable and detachable to a moving body," as set forth in the subject claim. Thus, there would be no motivation for a skilled person in the art to combine Yu with the mobile battery disclosed in Toya, and as such the Office's rejection is based on hindsight.”  Applicant also repeats these arguments for independent claims 6, 9, 13 and 14.
Examiner respectfully disagrees. Yu is not relied upon to teach each of the claimed elements that Applicant argues Yu does not teach.  Toya is relied upon to teach “a battery, which is detachably mounted on a moving body that is movable using electric power, is shared by a plurality of users”.  For example, Toya discloses users renting battery packs that can be mounted on electric equipment which consumes electric power provided by the battery packs (see Fig. 1, 0049, 0056, 0078).  Toya does not disclose the electric power consumption or usage amount of the battery as a rate per se.  However, Dong discusses battery usage in terms of a rate such as a discharging rate (see 0060, 0095).  Therefore, Toya in view of Dong is relied upon to teach the “rate” per se for power consumption of the battery.  Yu is then relied upon for teaching the limitation about “calculate a change amount” for such “power consumption rate” taught by Toya in view of Dong.  In particular, Yu teaches the calculating a change amount and the timing specifics of the calculating.  Examiner notes that Applicant’s claim refers to the earlier timing as the “second timing” and the later timing as the “first timing”.  Yu discloses calculating a change in energy or power consumption attributed to a user between an earlier or second timing and a later or first timing (see Fig. 7D and 0056).  For example, Yu shows in Fig. 7D that a calculation for change in energy consumption attributed to a user is made (“you used 32% less energy”) between the earlier or second timing of “day before yesterday” and the later or first timing of “yesterday”.  See Fig. 7D where the day before yesterday had a consumption of 10kWh and yesterday had a consumption of 6.8kWh.  This calculation and comparison in Yu showing a reduction in use also teaches the calculation as “an improvement result” in the power consumption attributed to users based on the power consumption at various times.  While Toya is concerned with achieving appropriate electric power consumption or usage by users in the context of battery packs used for electric vehicles and Yu is concerned with achieving appropriate electric power consumption or usage by users in the context of electricity consumed in residential homes, they both are addressing the same kind of problem which is also the same kind of problem addressed by the claimed invention, i.e., achieving appropriate electric power consumption or usage by users.  Therefore, Yu is appropriately applied in the rejection and there is motivation to combine Yu with the teachings of Toya in view of Dong.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of calculating an improvement result in the power consumption rate for each of the users of a shared battery between a first and second timing.  The limitations that recite an abstract idea are indicated in bold below:
A server device configured to provide a service in which a battery, which is detachably mounted on a moving body that is movable using electric power, is shared by a plurality of users, the server device comprising:
a processor that executes instructions to:
acquire information related to a power consumption rate of the battery for each of the plurality of users when the battery was used at a plurality of timings  by a user of the plurality of users, wherein the power consumption rate of the battery is determined based on data representative of a power consumption of the battery as measured upon a discharge of the battery during use, by the user, of the battery mounted on the moving body; and calculate a change amount of the power consumption rate between a first power consumption rate at a first timing when the battery was used by the user and a second power consumption rate at a second timing when the battery was used by the user as an improvement result in the power 10consumption rate for each of the plurality of users based on the power consumption rate at a plurality of timings for each of the plurality of users, wherein the second timing when the battery was used by the user is earlier in time than the first timing when the battery was used by the user.

The limitation of calculating a change amount of the power consumption rate falls under the abstract idea subject matter grouping of mental processes because a person can mentally or with pen and paper calculate a change amount between a first and second time by mentally comparing values of consumption.  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional element of “a server device comprising a processor” to implement the abstract idea is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer (see MPEP 2106.05(f)).  Also, the additional element of acquiring the power consumption rate information for use in the subsequent calculation step amounts to mere data gathering which is insignificant extra-solution activity (see MPEP 2106.05(g)).  The context that the battery is a certain kind that can be detachably mounted on a moving body that is movable using electric power and is shared by users serves to confine the abstract idea to a particular technological environment or field of use which is not sufficient to integrate the abstract idea into a practical application.  This is similar to how the abstract idea of use of a mathematical formula in Flook (437 U.S. at 588-90) was confined to the petrochemical and oil-refining fields (see MPEP 2106.05(h)).  The combination of these additional elements of field of use, insignificant extra-solution activity and mere instructions to apply the exception using generic computer components does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components, insignificant extra-solution activity, and indication of field of use.  Therefore, the additional elements do not provide an inventive concept.  For the acquiring step considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions (see MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  The conclusion of well-understood, routine and conventional with regards to acquiring data is supported by Applicant’s specification which discloses general receiving and transmitting of data over a network (e.g., see Fig. 1, 0032 – charging station acquires and transmits battery usage state information to the management server via the network).  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing details about the acquired information and calculating. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Additional elements recited in the dependent claims include generic processing components/functionality recited at a high-level of generality (e.g., storage of information) which do not impose any meaningful limits to integrate the abstract idea into a practical application nor do they provide for an inventive concept.     
The analysis above also applies to claims 6-15.  While independent claim 6 recites a battery for storing information and a charger to charge and transmit information, these steps are additional elements and considered insignificant extra-solution activity since they are interpreted as part of the acquisition of the battery power consumption discussed above with respect to claim 1.  These steps are also considered well-understood, routine and conventional (see MPEP 2106.05(d)(II) regarding receiving or transmitting data (Symantec, TLI Communications, OIP Techs, and buySAFE) and storing and retrieving information in memory (Versata).  Also, the server device in claim 6 is recited at a high level of generality which amounts to “by a computer” for performing the abstract idea of calculating an improvement result in power consumption rate.  Claim 12 depends from claim 6 and recites an additional element of a user information terminal that receives the calculated results and displays them.  This is also considered insignificant extra-solution activity since it is mere post-solution activity (see Parker v. Flook) and well-understood, routine and conventional (see MPEP 2106.05(d)(II) regarding receiving or transmitting data (see Symantec, TLI Communications, OIP Techs, and buySAFE) and see para. 0081 and Figs. 11 and 12 of Applicant’s specification regarding the terminal being a generic user device).  Independent claim 9 is substantially similar to claim 6 and therefore this same analysis applies.  Claims 7 and 8 depend from independent claim 6 and claims 10 and 11 depend from independent claim 9.  These dependent claims (7, 8, 10 and 11) are substantially similar to claims 2 and 3 addressed above.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toya US Patent Publication No. 20170063110 A1 (hereinafter “Toya”) in view of Dong et al. US Patent Publication No. 20140214349 A1 (hereinafter “Dong”) and further in view of Yu US 2016/0238740 A1 (hereinafter “Yu”).

Regarding independent claim 1, Toya teaches a server device configured to provide a service in which a battery, which is detachably mounted on a moving body that is movable using electric power, is shared by a plurality of users, the server device comprising (Abstract, Fig. 1):
a processor that executes instructions to (0059, 0060, 0091, Figs. 1, 2, 6):
acquire information related to a power consumption [see Toya in view of Dong below for teaching of “rate”] of the battery for each of the plurality of users when the battery was used by a user of the plurality of users, wherein the power consumption…of the battery is determined based on data representative of a power consumption of the battery as measured upon a discharge of the battery during use, by the user, of the battery mounted on the moving body (0056 – electric devices which consume electric power discharged by rented battery pack; 0060, 0061, 0081-0084, Fig. 6 – acquire state of the battery pack such as amount of usage and number of times discharged; 0073, 0074, 0078, Fig. 4 – register/record the battery usage amount per user per rental); and
calculate [see Toya in view of Dong and Yu below for teaching of “a change amount of the power consumption rate between a first power consumption rate at a first timing when the battery was used by the user and a second power consumption rate at a second timing when the battery was used by the user”] as an improvement result in the power consumption [see Toya in view of Dong below for teaching of “rate”] for each of the plurality of users based on the power consumption [see Toya in view of Dong below for teaching of “rate”] at a plurality of timings for each of the plurality of users [see Toya in view of Dong and Yu below for teaching “wherein the second timing when the battery was used by the user is earlier in time than the first timing when the battery was used by the user”] (0091-0093 – control unit determines or calculates whether or not the usage state of the battery pack by the user satisfies usage conditions (e.g., a recommended usage amount – 0092) then the server device updates a user’s points based on the results; 0084, 0088, 0099 – update user points; rewarding users with points that limit or conform their power consumption to a usage condition such as a recommended usage (0092) and penalize points for users that do not (0101); 0021, 0110 – rewarding and penalizing users with points based on their usage is cumulative as Toya teaches “the points can change” based on usage indicating a “plurality of timings” in which the power consumption and any improvements are calculated).  
Toya teaches that the power consumption information is amount of electric power used or discharged but can consider other information about the battery (0073, 0074, 0078).  Toya fails to teach that the power consumption information includes a power consumption rate.  Dong teaches estimating the condition of a battery in which the calculation can include discharge rates and efficiencies to account for different conditions (0095).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the battery pack and power consumption management teachings of Toya to include considering discharge rates and efficiencies as taught by Dong because it provides additional information about the condition of a battery that can then be applied to help manage usage conditions of those renting batteries.
Toya and Dong do not teach calculate a change amount of the power consumption rate between a first power consumption rate at a first timing when the battery was used by the user and a second power consumption rate at a second timing when the battery was used by the user…wherein the second timing when the battery was used by the user is earlier in time than the first timing when the battery was used by the user.  However, Yu teaches continually monitoring a user’s energy usage and determine a change in energy usage as compared to previous energy usage (0054, 0056, Fig. 7D).  For example, Yu teaches comparing yesterday’s energy usage to the day before yesterday in Fig. 7D.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the battery pack and power consumption management teachings of Toya in view of Dong’s teachings of rates to include calculating a change in power consumption between two different time periods as taught by Yu because it provides the benefit of knowing how a user is consuming which can help in making decisions about the user’s consumption as suggested by Yu (0054 – determine a level of responsiveness which is further used).

Regarding claim 2, Toya in view of Dong and Yu teach the elements of claim 1 as shown above.  Toya also teaches wherein the information related to the power consumption comprises an amount of the electric power used during a rental period of the battery (0073, 0074, 0078, and Fig. 4).  Modified by Dong, Toya teaches the power consumption rate.  Toya fails to teach a traveling distance of the moving body during a rental period of the battery.  Dong teaches that prior art systems often bill based on traveling distance and that there are other factors to consider other than traveling distance (0006).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the battery pack and power consumption management teachings of Toya in view of Dong to include considering traveling distance as part of the collected information as referenced in the background of Dong because it provides additional information that can be applied to help manage usage conditions of those renting batteries.  

Regarding claim 3, Toya in view of Dong and Yu teach the elements of claim 1 as shown above.  Modified by Dong, Toya teaches the power consumption rate as explained in the rejection above of claim 1.   Toya further teaches wherein the information related to the power consumption rate comprises user identification information that is information that enables identification of a user of the battery, and wherein the processor executes further instructions to: identify the user of the battery based on the user identification information (0071 – transmit member ID; 0073, 0074, Fig. 4 – record in management table with member ID and corresponding battery usage amount).

Regarding claim 4, Toya in view of Dong and Yu teach the elements of claim 1 as shown above.  Toya further teaches further comprising a storage configured to associate battery identification information that is information that enables identification of the battery with either one of the user or user identification information that is information that enables identification of the user and stores the associated information as corresponding information during the rental period of the battery (0070-0073, Fig. 2 and Fig. 4 – record in management table with member ID, corresponding battery pack ID, and corresponding battery usage amount),
wherein the processor executes further instructions to: identify the user of the battery based on the battery identification information and the corresponding information (0070-0073, Fig. 2 and Fig. 4).

Regarding claim 5, Toya in view of Dong and Yu teach the elements of claim 1 as shown above.  Modified by Dong, Toya teaches the power consumption rate as explained in the rejection above of claim 1.  Toya further teaches wherein the processor executes further instructions to: calculate a privilege provided to the user based on the improvement result in the power consumption rate (0091-0093 – control unit determines or calculates whether or not the usage state of the battery pack by the user satisfies usage conditions (e.g., a recommended usage amount – 0092) then the server device updates a user’s points based on the results; 0084, 0088, 0099 – update user points; power consumption to a usage condition such as a recommended usage (0092) and penalize points for users that do not (0101)). 

Regarding independent claim 6, Toya teaches a shared battery utilization service system configured to provide a service in which a battery, which is detachably mounted on a moving body that is movable using electric power, is shared by a plurality of users, the shared battery utilization service system comprising (Abstract, Fig. 1):
a battery configured to store information related to a power consumption…of the battery when used by a user of the plurality of users, wherein the power consumption…of the battery is determined based on data representative of a power consumption of the battery as measured upon a discharge of the battery (0056 – electric devices which consume electric power discharged by rented battery pack; 0060, 0061, 0081-0084, Fig. 6 – acquire state of the battery pack such as amount of usage and number of times discharged; 0073, 0074, 0078, Fig. 4 – register/record the battery usage amount per user per rental); 
a charger configured to charge the battery and to transmit the information related to the power consumption…acquired from the battery to a server device (0058 – charger, Fig. 1, 0057); and
a server device configured to calculate an improvement result in the power consumption…for each of the plurality of users based on the information related to the power consumption…received from the charger (0091-0093, Fig. 2 – control unit of server device determines or calculates whether or not the usage state of the battery pack by the user satisfies usage conditions (e.g., a recommended usage amount – 0092) then the server device updates a user’s points based on the results; 0084, 0088, 0099 – update user points; rewarding users with points that limit or conform their power consumption to a usage condition such as a recommended usage (0092) and penalize points for users that do not (0101)).  
Toya teaches that the power consumption information is amount of electric power used or discharged but can consider other information about the battery (0073, 0074, 0078).  Toya fails to teach that the power consumption information includes a power consumption rate.  Dong teaches estimating condition of a battery in which the calculation can include discharge rates and efficiencies to account for different conditions (0095).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the battery pack and power consumption management teachings of Toya to include considering discharge rates and efficiencies as taught by Dong because it provides additional information that can be applied to manage usage conditions of those renting batteries.
Toya and Dong do not teach calculate a change amount of the power consumption rate between a first power consumption rate at a first timing when the battery was used by the user and a second power consumption rate at a second timing when the battery was used by the user…wherein the second timing when the battery was used by the user is earlier in time than the first timing when the battery was used by the user.  However, Yu teaches continually monitoring a user’s energy usage and determine a change in energy usage as compared to previous energy usage (0054, 0056, Fig. 7D).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the power consumption teachings of Toya in view of Dong to include calculating a change in consumption between two different time periods as taught by Yu because it provides the benefit of knowing how a user is consuming which can help in making decisions about the user’s consumption as suggested by Yu (0054 – determine a level of responsiveness which is further used).

Regarding claim 7, Toya in view of Dong and Yu teach the elements of claim 6 as shown above.  Modified by Dong, Toya teaches the power consumption rate as explained in the rejection above of claim 6.  Toya also teaches wherein the information related to the power consumption rate comprises an amount of the electric power used…during a rental period of the battery (0073, 0074, 0078, and Fig. 4).  Toya fails to teach a traveling distance of the moving body during a rental period of the battery.  Dong teaches that prior art systems often bill based on traveling distance and that there are other factors to consider other than traveling distance (0006).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the battery pack and power consumption management teachings of Toya in view of Dong to include considering traveling distance as part of the collected information as referenced in the background of Dong because it provides additional information that can be applied to help manage usage conditions of those renting batteries. 

Regarding claim 8, Toya in view of Dong and Yu teach the elements of claim 6 as shown above.  Modified by Dong, Toya teaches the power consumption rate as explained in the rejection above of claim 6.  Toya further teaches wherein the information related to the power consumption rate comprises user identification information that is information that enables identification of a user of the battery, and the server device identifies the user of the battery on the basis of the user identification information (0071 – transmit member ID; 0073, 0074, Fig. 4 – record in management table with member ID and corresponding battery usage amount).

	Regarding independent claim 9 and dependent claims 10 and 11, directed to a system, they recite limitations substantially similar to those recited in independent claim 6 and dependent claims 7 and 8.  Since Toya in view of Dong and Yu teach the elements of claims 6-8 as shown above, the same art and rationale apply to claims 9-11.

Regarding claim 12, Toya in view of Dong and Yu teach the elements of claim 6 as shown above.  Toya further teaches further comprising an information terminal used by the user, wherein the server device transmits the improvement result in the power consumption rate to at least one of the charger configured to charge the battery and the information terminal, and the charger or the information terminal displays the improvement result in the power consumption rate (Fig. 1, 0086, 0088, 0089, 0099 – information terminal of user receives and displays updated point information after processing of the battery usage information).    

Regarding independent claim 13, directed to a method, it recites limitations substantially similar to those recited in claim 1.  Since Toya in view of Dong and Yu teach the elements of claim 1 as shown above, the same art and rationale apply to claim 13.

Regarding independent claim 14, directed to a non-transitory machine-readable medium comprising a computer program, it recites limitations substantially similar to those recited in claim 1.  Since Toya in view of Dong and Yu teach the elements of claim 1 as shown above and Toya teaches a computer program and computer-readable storage medium (0009), the same art and rationale apply to claim 14.

Regarding claim 15, directed to a computer-readable recording medium, it references the computer program of claim 14 whose limitations are substantially similar to those recited in claim 1.  Since Toya in view of Dong and Yu teach the elements of claim 1 as shown above and Toya teaches a computer program and computer-readable storage medium (0009), the same art and rationale apply to claim 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muramoto Seiji JP 2012146016 A (pg. 3 - The power consumption rate calculation unit 22 calculates the latest power consumption rate (km) in the electric vehicle 101 from the transition of the remaining battery capacity and the travel distance associated with the travel of the electric vehicle 101 as history information stored in the history information storage device 36. / KWh) and average power consumption rate (km / KWh). The latest power consumption rate is the average power consumption rate of the most recent predetermined period, and the average power consumption rate is the average power consumption rate of the predetermined period longer than the predetermined period used for the calculation of the latest power consumption rate. is there.  Specifically, the latest power consumption rate is, for example, the power consumption rate in the most recent 1 hour, the power consumption rate in the most recent 3 hours, or the power consumption rate on the current day).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683